Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s election of Group I, claims 1-5, in the reply filed 9/16/2022 is acknowledged. Because Applicant did not distinctly and specifically point out any supposed errors in the requirement for restriction, the election has been treated as an election without traverse (MPEP 818.01(a)). Group I, claims 6-10 are hereby acknowledged as withdrawn. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
Please amend to put commas in between reference numerals within the specification. For example, [0022] discloses “whetting surface assemblies 106 107 are protruding beyond…”. This objection applies to at least paragraphs [0022], [0024], [0026], and [0030]. 
In Paragraph [0022], please amend to read “The whetting groove is transversely formed in a sharpener supporting V-body block”. 
In Paragraph [0024], please amend “wetting groove” to read “whetting groove”. 
Paragraph [0025] recites “cutter meat to the original angle”. The ‘meat’ portion appears to be a typo and is objected to in order to point out the potential typo to Applicant. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Element 101, Figure 1, is not mentioned in the description. 
Element 515, Figure 5, is not mentioned in the description. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1:
Examiner recommends amending “changeable angle V-shaped angles” to instead recite, for example purposes only,  “changeable v-shaped angles”. The ‘angle’ appears to be a typo. Please amend to reflect Applicant’s intent. 
Examiner recommends amending claim 1’s recitation of “an extended sharpening surface beyond of the V-block body” to remove “of”, i.e. an extended sharpening surface beyond the V-block body”. 
Examiner recommends amending “a 1st flat plate-shaped whetting assembly” and “the 1st rectangular flat plat-shaped assembly” to have the same language for consistency, as the latter limitation narrows the element to also being ‘rectangular’. 
Examiner recommends amending the limitations reciting “a side 1” and “a side 2” to instead recite, for example, “a first flat side”…“a second flat side”. 
Examiner recommends amending “a side 1 fitting inside the frame” to read “…inside the rectangular frame” for consistent claim language. 
Please amend “a 2nd flat plat-shaped…” to recite plate instead of ‘plat’. Please also amend ‘the 1st rectangular flat plat-shaped’ to also recite plate instead of ‘plat’. 
In claims 2-5:
Please amend the preambles of dependent claims 2-5 to reflect “The hand-held sharpener device…”.
In claim 2:
	Claim 2 recites “their full cutter nose length”. Examiner recommends amending the claim to remove the recitation of “their”. 
In claim 4:
Examiner recommends amending claim 4’s recitation of “an extended sharpening surface beyond of the V-block body” to remove “of”, i.e. an extended sharpening surface beyond the V-block body”. Please amend “rotably” to read “rotatably. 

The claims interchangeably recite ‘whetting surface’, ‘abrasion surface’ and ‘sharpening surface’. Claim 1 recites ‘an abrasive or whetting surface’ in limitation (H, see below), and additional limitations throughout the claims recite a specific surface type without providing a narrowing limitation; Examiner understands the intention of the recitations, however, it is recommended that the elements of the claims be revised in order to reflect each feature clearly.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Examiner has labeled the independent claim (1) with letters in order to simplify addressing specific limitations in this rejection:
A) a whetting groove transversely formed in a sharpener supporting V-body block;
B) the V-body block having two rectangular flat plate-shaped whetting surface assemblies inclinedly installed on two opposing sidewalls of a V-body block groove such that the whetting surface assemblies form specific preset and changeable angle V-shaped angles;
C) the two rectangular plate-shaped whetting surface assemblies protruding beyond the v-block body and forming a cantilevered V-edge lip providing an extended sharpening surface beyond of the V-block body;
D) a 1st flat plate-shaped whetting assembly having a rectangular frame with a frame held insert-removable flat plate having two flat sides, a side 1 fitting inside the frame and flush with the V-block, and a side 2 having an abrasive or whetting surface facing a 2nd flat plat-shaped whetting surface assembly;
E) the 2nd flat plate-shaped whetting assembly having an installed rectangular frame with an insert-removable held fitting wedge cross-section rectangular perimeter piece having two sides,
F) the insertable-removable 2nd frame held fitting wedge cross-section piece angle having numerical values in compliance with a pre-set total V abrasion wedge cross-section specific angles corresponding to sharpener cutting edge cross-section angles, and a 
G) side 1 snuggly fitting and held inside the 2nd assembly frame and flush with the 2nd assembly adjacent V-block surface, and a side 2 having an abrasive or whetting surface facing the 1st rectangular flat plat-shaped assembly whetting surface,
H) whereby a curved short head nail cutter with a specific angle wedge cross-section cutting edge can be sharpened to its specific angle edge sharpening with the same abrasion surface angle without being impeded by the sharpener block and handle.

The language of the claims includes recitations of elements with many adjectives, some of which are removed in subsequent recitations. Given that the claims include a plurality of elements, such as “a 1st flat plate-shaped whetting assembly” and “a 2nd flat plate-shaped whetting surface assembly”, each having similarly recited sub-components, some of the narrowing limitations which interchange or remove adjectives create an indefinite scope because it is unclear what structure is being narrowed. Furthermore, it is unclear what structure some adjectives impart. Examiner has reviewed the claims and points out the following issues, however, revision of the claim(s) is required in order to define the scope of the claims. 
	Regarding the “whetting groove…formed in…V-body block” in limitation (A) of claim 1, “V-body block groove” in limitation (B) of claim 1, and “a V-shaped groove” in claim 2:  The whetting groove of limitation (A) is formed in the V-body block; however, the V-body block also has a V-body block groove in limitation (B). In the context of the claim, the two grooves are both formed in the V-block body; when referring to the specification, [0028] describes V-shaped groove (411) in Figure 4, however this does not further clarify or differentiate the questioned grooves. Under one interpretation, the whetting groove is the groove formed in the V-body block and the V-body block groove is the groove formed by the whetting assemblies; however, this interpretation is further complicated due claim 2 reciting “the two whetting surface assemblies facing each other and forming a V-shaped groove”, i.e. not antecedently relying on either groove. Under a second interpretation, the two grooves of claim 1 are interchangeable and the claim should be amended to reflect this intent, but it is unclear what structure is imparted by the limitations of claim 1 addressed above. Furthermore, claim 3 recites “changeable groove angles”; under the first interpretation, the V-body block groove is being changed. However, it is unclear what groove is being referred to, if any at all, and what structure is imparted. For the purposes of examination, Examiner is interpreting the claims in light of Figures 1, 2, and 3, wherein the whetting surface assemblies are inclinedly mounted on a V-block body having a groove, and wherein the whetting surface assemblies also form a groove therebetween, and wherein the whetting surface assembly groove has an adjustable angle due to the wedge pieces. 
Claim 1 recites “V-body block” in limitation (A), “V-block body” in limitation (C),  “V-block” in limitation (D),  and “V-block (surface)” in limitation (G). These descriptors are interchangeably used throughout the claimed invention, however in narrowing recitations the structure is unclear in light of the specification. For example, limitation (D) recites “a rectangular frame with a frame held insert-removable flat plate having two flat sides, a side 1 fitting inside the frame and flush with the V-block”;  it is not clear what structure is flush with the V-block in light of the specification. Claim 1 appears to narrow the ‘side 1’ of the ‘frame held insert-removable flat plate’ as being flush with the V-block, however, the removable flat plates (305, 332, 319) in Figure 3 do not appear to have a flush surface with the V-block (203, Figure 2). Is the V-block recited in the ‘flush surface’ limitation (D) above a different structure than the V-block body, one which the flat plate is flush with? Based on the description in the specification, the first side of the removable flat plate element may be flush with a side of the rectangular frame and contacting a V-block surface, but it is improper to import structure into the claimed invention. Due to the lack of clarity in the context of the claims and differing language of the claim elements, including the example cited above, the metes and bounds of the claimed invention are unclear. For the purposes of examination, the first side of the flat plate are flush with the first side of the rectangular frame, and the V-block bodies are considered the same element. 
Claim 1 recites: “two rectangular flat plate-shaped whetting surface assemblies” in limitation (C) and “a 1st flat plate-shaped whetting assembly” and “a 2nd flat plate-shaped whetting surface assembly” in limitation (D) without correlating language therebetween. It is unclear if the latter two elements narrow the first recitation of assemblies. For clarification of the claim limitations regarding the quantity of elements and structure, Examiner recommends amending the claim to include language that reads, for example purposes only, “a first plate-shaped whetting assembly of the two rectangular flat plate-shaped whetting surface assemblies” or “wherein the two rectangular flat plate-plate shaped whetting surface assemblies comprises a 1st flat plate shaped whetting assembly and a 2nd flat plate-shaped whetting surface assembly”. 
In claim 1, limitation (E) recites an “insert-removable held fitting wedge cross-section rectangular perimeter piece” and limitation (F) recites “the insertable-removable 2nd frame held fitting wedge cross-section piece angle”. The recitation of the wedge “having numerical values in compliance with a pre-set total V abrasion wedge cross-section specific angles corresponding to sharpener cutting edge cross-section angles” in limitation (F) is unclear because it is unclear being imparted into the claimed invention. 
First, the wedge element is initially recited in the singular form (limitation E) with a singular angle (limitation F), but is correlated with other angles in the plural form (limitation F). In light of the specification Figure 3 and [0026], there appears to be three different wedge pieces, however it is not clear if there are plural pieces being claimed. The singular element is first recited as ‘in compliance’ with plural ‘specific angles’, then ‘corresponding to’ plural ‘sharpener edge cross-section angles’. These interchangeable adjectives and quantities are further complicated by claim 3’s plural recitation of “the wedge cross-sections” and claim 5’s recitation of the specific angles in plural form, i.e. indicating more than one wedge. 
Secondly, the recitation of ‘…numerical values in compliance with…corresponding to…” creates indefinite metes and bounds. It is unclear what relationship or physical structure ‘in compliance’ and ‘corresponding to’ imparts into the invention. It is also unclear which structure is being narrowed by the identified limitation. Are the plural specific angles corresponding to the sharpener cross-section angles? Alternatively, is the wedge cross-section piece angle ‘corresponding to’ the sharpener cross-section angles, i.e. by the transitive property because the wedge cross-section piece angle is ‘in compliance’ with the plural specific angles? Please amend the claim to reflect the intended structure. Lastly, the recitation of “a pre-set total V abrasion wedge cross-section specific angles” in limitation (F) is indefinite because it is not clear what structure is intended to be claimed. It is not clear what structure is imparted by the recitation of the combined adjectives (e.g. pre-set, total, specific), nor what the structure is. Is the wedge the structure being described by the adjectives, or are the angles being described by the adjectives? Are there multiple wedges being claimed, as the claim recites plural elements such as ‘total’ and ‘angles’? For the purposes of examination, claimed invention includes plural wedges which each have a predetermined angle, i.e. so as to alter the sharpening angle as shown in Figure 3.  Examiner recommends amending the claims to reflect applicant’s intent, and to also amend claim 3 to reflect that each wedge cross section has a different angular thickness. 
In claim 1, limitation (G), it is unclear what ‘snuggly fitting’ is intended to impart into the claimed invention. For purposes of examination, the recitation is being interpreted to impart minimal tolerance for movement.
In claim 1, limitation (H), it is unclear if there is a correlation between antecedently established angles and the recited angles. What angle is being referred to when reciting “the same abrasion surface angle”? This is further complicated by limitation (G) reciting an abrasive or whetting surface, wherein (H) recites “abrasion surface”. Please amend to reflect Applicant’s intent. For the purposes of examination, the functional language is intended to mean that the edge of the nail cutter can be restored or reconditioned. 
In claim 1, limitation (E) recites “an installed rectangular frame” and “2nd assembly frame” in limitation (F). For the purposes of examination, examiner is interpreting these recitations to be the same structure. Examiner recommends amending the claim for consistent claim language given that the 1st flat plate assembly also has a rectangular frame. 
	Claim 4 recites ‘an extended V-block body’. Is this in addition to the antecedently established v-block body of claim 1? Claim 4 also recites “two V-block insert facing rectangular plate-shaped whetting surface assemblies”. It is unclear if these are additional to the “two rectangular flat plate-shaped whetting surface assemblies” established in claim 1 or if these are an additional accessory. For the purposes of examination, the structures are being interpreted as the same elements. Given the dependency from claim 1 and in light of the specification, including Figure 4, Examiner is interpreting these elements to be the same structure. 
	Claim 1 recites the two whetting surface assemblies… forming…“a cantilevered V-edge lip” in limitation (C) while claim 4 recites “…each assembly abrasion surface protruding beyond the v-block body and forming a cantilevered V-edge lip establishing an extended sharpening surface”. Are these directed towards the same structures? Please amend the claim to reflect Applicant’s intent. Given the dependency from claim 1 and in light of the specification, including Figure 4, Examiner is interpreting these elements to be the same structure. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-5 would inherit the allowable subject matter of claim 1 and be allowable if all 35 U.S.C. 112 2nd paragraph rejections as set forth above were overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  
During a prior art search, the following references were considered as pertinent prior art closest to the claimed invention:
	Smith (US 9,821,436) discloses a whetting groove transversely formed in a sharpener supporting V-body block (wherein elements shown in Figures 4 and 5 form a V-block body and a whetting groove therebetween, see Figure 8);
the V-body block having two rectangular flat plate-shaped whetting surface assemblies (see sharpening stones 66 and 66’) inclinedly installed on two opposing sidewalls (walls 58, Figures 4 and 5) of a V-body block groove (groove formed between assemblies 50 and 50’)  such that the whetting surface assemblies form specific preset and changeable angle V-shaped angles (wherein the surface assemblies 66 and 66’ form angles therebetween which may be altered based on where which bore pegs 64, 64’ are inserted therein; wherein each bore forms a specific and preset angle, as disclosed in Col. 4, lines 15-30);
the two rectangular plate-shaped whetting surface assemblies (66, 66’) protruding beyond the v-block body and forming a cantilevered V-edge lip providing an extended sharpening surface beyond of the V-block body (wherein elements 66 and 66’ extend beyond the frame of body members 52 and 52’ in multiple directions; wherein the extension forms at least one V-edge lip). 
However, Smith does not explicitly teach that the sharpening stone (66, 66’) have their own independent frame, as holding members (50, 50’) are considered the V-block body, and the that second stone assembly (66’) has a removable wedge cross-section piece. The adjustment of the angles of the stones are done by selectively positioning the holding members into respective bores; modification to meet the claimed invention would require a complete reconstruction of the apparatus and how it functions. 
Meade (US 2,249,218) discloses a whetting groove transversely formed in a sharpener supporting V-body block (please see V-body block in Figure 2 comprising walls 9, 10 and 11, provided for supporting sharpening elements and forming a whetting groove gap therebetween; see also page 1, right column, lines 33-42);
the V-body block (made of walls 9, 10, 11) having two rectangular flat plate-shaped whetting surface assemblies (see Figures 4 and 7) inclinedly installed on two opposing sidewalls of a V-body block groove (see Figure 2, wherein the V block groove is formed by the V edges of sidewalls 11 extending down the bottom wall 9) such that the whetting surface assemblies form specific preset and changeable angle V-shaped angles (see page 1, right column, lines 33-51 disclosing holders 3 and 6 for abrading stones, provided at an angle to one another);
a 1st flat plate-shaped whetting assembly having a rectangular frame (see frame element 3, Figure 5) with a frame held insert-removable flat plate having two flat sides (see stones in Figures 4 and 7). 
However, Meade does not teach, suggest, or render obvious a flush mounting adjacent the V-block surface due to the spring biases elements (14), wedge cross-section pieces disposed in and functioning as required by the claimed invention, in combination with additional elements of the claim.
Johnson (US 1,041,631) discloses a sharpening device including a V-shaped body block, however, Johnson does not teach, suggest, or render obvious a wedge cross-section piece, in addition to the combination of elements disposed in and functioning as required in the claimed invention. The closest element to a wedge may be considered spring 16, however the spring does not fit into the frame element depicted in Figure 4, nor does it have an abrasive surface; i.e. Johnson does not teach or suggest a side 1 snuggly fitting and held inside the 2nd assembly frame and flush with the 2nd assembly adjacent V-block surface, and a side 2 having an abrasive or whetting surface facing the 1st rectangular flat plat-shaped assembly whetting surface. Modification would require redesign of the functionality of the apparatus, i.e. replacing the spring element with a rigid wedge. 
Lin (US 9,132,530) discloses a sharpening device (Figure 6) comprising a frame element and sharpening surfaces, however, Lin does not teach, suggest, or render obvious the V-block body having two frame assemblies which extend in order to form a cantilever lip, an removably insertable flat plate having an abrasive surface, the removably insertable flat plate inserting into a rectangular frame, nor a wedge cross-section pieces, disposed in and functioning as required by the claimed invention, in combination with additional elements of the claim. 
Examiner notes that in order for the withdrawn claims to be eligible for rejoinder, Examiner recommends amending the withdrawn claims to reflect Applicant’s intent and similar amendments to claims 1-5, when appropriate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Reid (US 20080163432): Figures 6 and 7
b. Esposito (US 5199225), Figures 1-3
c. Friel (US 4627194), Figures 7-11
d. Hollis (US 2791831), Figures 3 and 4
e. Poe (US 2238340), Figures 2, 4, and 5
f. Friesen (US 20090056503), Figure 2
g. Beaudin (US 0578440), Figures 1 and 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723